      Case 1:19-cv-03049-RMP        ECF No. 48   filed 02/12/21   PageID.231 Page 1 of 2


                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
1                                                                   EASTERN DISTRICT OF WASHINGTON



                                                                     Feb 12, 2021
2
                                                                         SEAN F. MCAVOY, CLERK



3

4

5                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WASHINGTON
6

7    TONY J. LUZZO,

8                                 Plaintiff,        NO: 1:19-CV-3049-RMP
            v.
9                                                  ORDER OF DISMISSAL WITHOUT
      STATE FARM MUTUAL                            PREJUDICE
10    AUTOMOBILE INSURANCE
      COMPANY,
11
                                  Defendant.
12

13         BEFORE THE COURT is the parties’ Notice of Settlement, ECF No. 47.

14   Having reviewed the Notice and the record, the Court finds good cause to approve

15   dismissal. Accordingly, IT IS HEREBY ORDERED:

16         1. The parties’ Notice of Settlement, ECF No. 47, is APPROVED.

17         2. Plaintiff’s Complaint is dismissed without prejudice and without costs to

18               any party.

19         3. All pending motions, if any, are DENIED AS MOOT.

20         4. All scheduled court hearings, if any, are STRICKEN.

21


     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
      Case 1:19-cv-03049-RMP      ECF No. 48   filed 02/12/21   PageID.232 Page 2 of 2




1          IT IS SO ORDERED. The District Court Clerk is directed to enter this

2    Order, provide copies to counsel, and close this case.

3          DATED February 12, 2021.

4
                                                 s/ Rosanna Malouf Peterson
5                                            ROSANNA MALOUF PETERSON
                                                United States District Judge
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
